Case 5:19-cV-OOOlO-TES Document 4 Filed 02/20/19 Page 1 of 2

 

AO 399(0|1'()9)\Voiver ol` the Serviee efSummons

UNITED STATES DISTRICT COURT
for the
Middle District of Georgia

THE uNn'Eo sTATEs QF AMERch. tar the usa at and bandit el AaN coNTRAt:'nNG GRoUF. LL\:..
wanau£oneusu:non£xw=
Plalnlw'

1
UBERTY MUTUA\. lNSURANCE CQMFANY. ZaDlAC PDETTKER JD|NT VENTURE. LLC and
TO`IAL RDDF|NG COHCEPTS, LLC

Civil Action No. 5:'|9-CV-1O

De_/endam

WAIVER OF THE SERV[CE OF SUMMONS

TO£ DAVlD A. ROSE, ESQ.
(Name oft/le plainle nllame_v ar unmpn:sen/udp[uin/(U)

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver l`onn, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense ol` serving a summons and complaint in this case.

_ 0 _ l understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court`s
jurisdiction, and the venue of the aetion, but that l waive any objections to the absence ol` a summons or ofservice.

l also understand that l, or the entity Irepresent, must file and serve an = ver or a motion under Rule 12 within
60 days from 01/15/2019 , the date when this reques as sent to 'i - ays , ' as sent outside the
United States). ll'l fail to do so, a default judgment will be entered . =

   
 
 
 

 

 

 

Dalc: 01/15/2019 / /
\ Wnledparn'
LleERTY MuruAL leuRANcE coMPANY / C? /
I’riulerl mims afparrv waiving senilce af.rrlmma/rs Priu!ed name

 

 

/lda'ress

 

E~mar'l address

 

?’clephone number

 

Duty to Avcld Unnccessary Expenses of Serving a Summons

Rule 4 cl`the Federal Rules oI`Civil procedure re uires certain defendants to cooperate insaving unnecessary expenses of servin ge summons
.~ ~~~~~ ~_---undeumplaint,~A-dcfondant+vhois-looatod-in-thek¥ni taresand»who~fnils~to-retunrznignedmiverof-s ' ed~b§,*a~plainrift"loca\’ed'in“‘“”"~"""‘
the Uniled Statcs will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

"Gocd cnuse" does nol include n belief that the lawsuit is groundless arthur it has been brought in an improper venue. or that the court has
nn jurisdiction over this matter or_o\'erthe defendant orthc dcfendom's property.

ll`tl\c waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence ot‘
o summons or cfserviee.

lf you waive serviee, then you must, within the time specified on the waiverform, serve an answer ora motion under Rule 12 on the plaintiff
and tile n copy with the oourt. By signing and returning the waiver form,you are allowed more ti`mcto respond than ii'a summons hud been servcd.

Case 5:19-cV-OOOlO-TES Document 4 Filed 02/20/19 Page 2 of 2

.\\"`,‘ 399 (01409) \Vaiver ot` the Scr\'icc of'Summons

UNITED STATES DISTRICT COURT

for the
Middle Distdct of Georgia

Tl’lE UN|TED STATE$ OF AMER|CA, for \ht} use al and b€n€lii nl A&H CONTRACTING GRDUP, LLC.,

brennan Foasnstc.aoonue

Plaintiff

' ' ' I -CV~'l 0

~_tsi=.rzrv nuruat msuRANce cothANY, zdono PoarrKER Jomr veNruRe. rtc and Clvll Acn°n N°' 5 1 9
rcmt seems concepts u.c -

De/`endanl

WAIVER OF TI~IE SERVICE OF SUMMONS

To: _DAVID A. ROSE, ESQ.
tt\'ame of the plaintiU's attorney or unrepresented planth

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court`s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service

l also understand that I, or the entity 1 represent, musttile and serve an answer or a motion under Rule 12 within
60 days from 01/15/2019 , the date when this request was sent or 90 days if it was sent outside the
United States). lf l fail to do so, a default judgment will be entered ' st e ntity I represent

     
 

Date: _ 01/15/2019

 

6 Sig')ralure Qf the attorney or unrepresented party

zootAc-PoETrKER JolNT vENTuRE LLC :/>MD ,/>F"

I’l'/nled name of party waiving service qf summons Printed nar;ie

/ -/>5¢>* &>;£w/)` ¢C$`é%zae=
050 C/$%“~é janet sri/ffc 2709, tS“f bouij (55/0/

A ddress

QQZZ’@ 7% %§Onwdw//- cow

v E-mail address

374 <;§_2, @/¢{L

TeIephone number

 

Duty to Avoid Unnecessary Expenses ol` Serving a Summons

Rule-l ot`the l~`ederal Rules ofCivil_ Procedure requires certain defendants to cooperate in saving unnecessary expenses of servin g a summons
and eomplaint. A defendant who is located m the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of servicc, unless the defendant shows good cause for the failure.

"Good eause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue. or that the court has
no jurisdiction over this matter or over the defendant orthe defendant’s property.

ll`thc waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence ot`
a summons or ot` service.

ll`_vou waive ser\'ice. then you must_. within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff
and tile n copy with the court. By signing and retuming the waiver form, you are allowed more time to respond than if a summons had been served

